DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120300165 A1 (Zhuang; Yizhuang et al.) in view of US 20080316406 A1 (Inoue; Hiroyasu et al.)



    PNG
    media_image1.png
    503
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    658
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    361
    490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    496
    692
    media_image4.png
    Greyscale


Per claims 1-2 and 15, Zhuang teaches a display panel, comprising: a second substrate [not shown, but inherent, see paragraph 0005, liquid crystal display panels requires at least one substrate to support the TFT array layers]; and an active switch matrix [203a] disposed on the second substrate; wherein the active switch matrix comprises scan lines [201a] and data lines [202a], a first repair line is disposed on one side of at least one of the scan lines [206a], and a second repair line is disposed on one side of at least one of the data lines [207a]; the first repair lines correspond to the scan lines in a one-to-one manner [see figure 2 which shows are repair line 206 for each scan line], the second repair lines correspond to the data lines in a one-to-one manner [see figure 2 which shows a repair line 207 for each data line]; the first repair lines are disposed in correspondence with the scan lines in one layer or different layers [inherent as the repair line must be either formed in the same layer or not the same layer]; the second repair lines are disposed in correspondence with the data lines in one layer or different layers [inherent as the repair line must be either formed in the same layer or not the same layer]; and the first repair lines and the second repair lines are disposed in one layer or different layers [inherent as the repair line must be either formed in the same layer or not the same layer].  
Zhuang lacks an explicit teaching of a first substrate comprising color resistor units opposite to the second substrate.  Though, Zhuang does teach a color liquid crystal display and thus implies a color filter substrate.  Regardless, both Inoue and common knowledge teach a second substrate and color filter (resistor) units on either the common (opposing) substrate or array substrate.  See Inoue’s figure 2 and 3 above for examples of the color filters placed on the opposing substrate or array substrate.  Improved color gamut and fidelity would have been an expected benefit for incorporating color filters into the cell and simplified manufacturing would have been an expected benefit of placing the color filter on an opposing substrate or array substrate.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Inoue and common knowledge with Zhuang.
Per claim 3, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein a ratio of the number of the first repair lines to the number of the scan lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the first repair lines are disposed in an equidistant manner [see Zhuang’s figures, the repair lines are formed across the entire array of which only a small portion is shown in the figures], one of the second repair lines is correspondingly disposed beside each of the data lines [see figure 2], and the first repair lines are disposed in correspondence with the scan lines in one layer or different layers [inherent].  The regarding the ratio range, the court have held overlapping ranges to be at least obvious.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 4, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein one of the first repair lines is correspondingly disposed beside each of the scan lines [see figure 2], a ratio of the number of the second repair lines to the number of the data lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the second repair lines are disposed in an equidistant manner [see Zhuang’s figures, the repair lines are formed across the entire array of which only a small portion is shown in the figures], and the first repair lines are disposed in correspondence with the scan lines in one layer or different layers [inherent].  
Per claim 5, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein the first repair lines correspond to the scan lines in a one-to-one manner [see figure 2], the second repair lines correspond to the data lines in a one-to-one manner [see figure 2], and the second repair lines are disposed in correspondence with the data lines in one layer or different layers [inherent].  
Per claim 6, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein a ratio of the number of the first repair lines to the number of the scan lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the first repair lines are disposed in an equidistant manner [see figure 2], one of the second repair lines is correspondingly disposed beside each of the data lines [see figure 2], and the second repair lines are disposed in correspondence with the data lines in one layer or different layers [inherent].  
[see figure 2], a ratio of the number of the second repair lines to the number of the data lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the second repair lines are disposed in an equidistant manner [see figure 2], and the second repair lines are disposed in correspondence with the data lines in one layer or different layers [inherent].  
Per claim 8, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein the first repair lines correspond to the scan lines in a one-to-one manner [the ratio is 1 to 1 or greater than one half], the second repair lines correspond to the data lines in a one-to-one manner [the ratio is 1 to 1 or greater than one half], and the first repair lines and the second repair lines are disposed in one layer or different layers [inherent].  
Per claim 9, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein a ratio of the number of the first repair lines to the number of the scan lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the first repair lines are disposed in an equidistant manner [see figure 2], one of the second repair lines is correspondingly disposed beside each of the data lines [see figure 2], and the first repair lines and the second repair lines are disposed in one layer or different layers [inherent].  
Per claim 10, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein one of the first repair lines is correspondingly disposed beside each of the scan lines [the first repair lines are positioned next to each scan lines, see figure 2], a ratio of the number of the second repair lines to the number of the data lines is greater than or equal to one half [the ratio is 1 to 1 or greater than one half], the second repair lines are disposed in an equidistant [see figure 2], and the first repair lines and the second repair lines are disposed in one layer or different layers [inherent].  
Per claim 11, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein the active switch matrix is disposed on the second substrate [the first substrate is the common or opposing substrate and the second substrate is the array substrate].  
Per claims 12 and 19, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein the active switch matrix is disposed on the first substrate, and the color resistor units are formed on the active switch matrix.  Zhuang lacks an explicit teaching of a first substrate comprising color resistor units opposite to the second substrate.  Though, Zhuang does teach a color liquid crystal display and thus implies a color filter substrate.  Regardless, both Inoue and common knowledge teach a second substrate and color filter (resistor) units on either the common (opposing) substrate or array substrate.  See Inoue’s figure 2 and 3 above for examples of the color filters placed on the opposing substrate or array substrate.  Improved color gamut and fidelity would have been an expected benefit for incorporating color filters into the cell and simplified manufacturing would have been an expected benefit of placing the color filter on an opposing substrate or array substrate.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Inoue and common knowledge with Zhuang.
Per claim 13, Zhuang in view of Inoue teaches the display panel according to claim 1, wherein the first repair lines are disposed in correspondence with the scan lines in one layer or different layers [inherent], the second repair lines are disposed in correspondence with the data lines in one layer or different layers [inherent], and the first repair lines and the second repair lines are disposed in one layer or different layers [inherent].  
[see the rejection of claims 1 and 15 above], and the method comprising steps of correspondingly disposing a first repair line beside the scan line [see figure 2], and correspondingly disposing a second repair line beside the data line [see figure 2]; looking for an opened scan line or an opened data line [see paragraph 0010]; and respectively bridging two ends of the opened scan line or the opened data line with the first repair line and the second repair line to form an electroconductive pathway [see figure 3, 2011-2012 and 2063-2064].  
Per claim 17, Zhuang in view of Inoue the method according to claim 16, wherein the step of respectively bridging the two ends of the opened scan line or the opened data line with the first repair line and the second repair line to form the electroconductive pathway comprises: bridging the scan line or the data line with the corresponding first repair line and second repair line by way of laser bonding [see paragraph 0012].  
Per claim 18, Zhuang in view of Inoue teaches the method according to claim 16, wherein the active switch matrix is disposed on the second substrate inherent, liquid crystal display panels requires at least one substrate to support the TFT array layers.]  
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120300165 A1 (Zhuang; Yizhuang et al.) in view of US 20080316406 A1 (Inoue; Hiroyasu et al.), as applied to claims 1-13 and 15-20, and further in view of US 20070114918 A1 (Arai; Toshiaki et al.)
[see paragraph 0008, “A first horizontal repair line is selected from the plurality of horizontal repair lines while a first vertical repair line and a second vertical repair line are selected from the plurality of vertical repair lines, when one of the plurality of scan lines is detected to be a broken scan line, causing a pixel electrode unable to receive the scan signal”] and a repair positioning module coupled to the active switch matrix and the repair detection module, and positioning a specific position of the scan line or the data line with a trace problem [see paragraph 0008].  Though, Zhuang does not teach the detection module and repair position module attached to the active switching matrix, Arai teaches using detection and position detection formed on the active matrix substrate.  See paragraph 0051 and figure 3.  Simplified manufacturing and improved position detection would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Aria with Inoue, common knowledge and Zhuang.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871